Case 1:19-cv-02290-KBJ Document 31-8 Filed 03/13/21 Page 1 of 27




         Exhibit E
            Case 1:19-cv-02290-KBJ Document 31-8 Filed 03/13/21 Page 2 of 27


                                  QUARTZ
                                                                                   Marisa Johnson
                                                                                    Senior Counsel
                                                                   The Atlantic Monthly Group, Inc.
                                                                     600 New Hampshire Ave., NW
                                                                           Washington, D.C. 20037
                                                                      mjohnson@atlanticmedia.com


    Febrnary 26, 2016

    VIA EMAIL

    Dear FOIA Officer,

    I am writing as counsel to The Atlantic Monthly Group, Inc. and its publication Quartz (qz.com) .
    on behalf of David Yanofsky, a journalist employed by Quartz. Please consider this letter a new
    request for records on behalf of Mr. Yanofsky under the federal Freedom of Information Act
    ("FOIA"), 5 U.S.C. § 552.                                                 .

As you may know, the Department of Commerce ("DOC") previously denied a FOIA request
filed by Mr. Yanofsky in March 2015. In response to Mr. Yanofsky's prior FOIA request, the
DOC asserted that the requested records were withheld under FOIA's "displacement provision,"
5 U.S.C. § 552(a)(4)(A)(vi), and that the records Mr. Yanofsky sought could be obtained only
pursuant to 15 U.S.C. § 1525, which operates as a superseding fee statute. Mr. Yanofsky
administratively appealed the de_nial of his previous request, and his appeal was denied.
.                                                                      .

As discussed in more detail herein, and as I have outlined in prior correspondence, the DOC' s
position is erroneous. Mr. Yanofsky is entitled to obtain the records he has requested under
FOIA, and he is entitled to a fee benefit as a representative of the news media, as well as a fee
waiver. In an attempt to avoid unnecessary litigation over this matter, and to give the DOC an
opportunity to revisit its inc01Tect position, Mr. Yanofsky is now submitting this new and
updated FOIA request for access to and copies of the Office of Travel Tourism Industries'
("OTTI") "Air Arrivals 1-94 Annual Datafile" and OTTI's "U.S. International Air Travel
Statistics Report (APIS/1-92) Data Files" and their associated technical documentation. _In
responding to this request, the DOC should consider the arguments made in support of Mr.
Yanofsky's prior request that it previously declined to consider, as well as the additional
information provided below, that show that Mr. Yanofsky is entitled to the requested records, to
a fee benefit as a representative of the news media, and to a fee waiver.

Background

Mr. Yanofsky previously filed a FOIA request on March 10, 2015, for access to and copies of
OTTI's "Air AITivals I-94 Database Annual Datafile"·and its associated technical documentation
and OTTI's "U.S. International Air Travel Statistics Report (APIS/1-92) Data files" and its
associated technical documentation from 2014, 2013, 2012 and 2011. A true and correct copy of
that request is attached hereto as Attachment A. The International Trade Administration ("ITA")
denied the request. A true and correct copy of that denial is attached hereto as Attachment B.
          Case 1:19-cv-02290-KBJ Document 31-8 Filed 03/13/21 Page 3 of 27



    Mr. Yanofsky filed an_administrative appeal of the denial of the request, a true and con:ect copy
    of which is attached hereto as Attachment C. The DOC denied that administrative appeal on
    November 17, 2015. A true and conect copy of that denial is attached hel'eto as Attachment D.
    In denying Mr. Yanofsky's adminish·ative appeal, the DOC raised new legal issues not included
· . in the ITA's initial ·denial of the request".

  On December 14, 2015, I sent a letter on Mr. Yanofsky's behalf asking the DOC to reopen the
  administrative appeal. A true and correct copy of that letter is attached hereto as Attachment E.
  Among other things, that letter responded to the DOC's new purported grounds for denying the
  re.quest that the DOC had raised for the first time in its November 17 denial of Mr. Yanofsky' s
  administrative appeal, which Mr. Yanofsky had not previously had a chance to address. In
  response, the DOC declined to reopen the administrative appeal or consider the arguments in my
 -letter. By letter dated December 28, 2015, a true and correct copy of which is attached hereto as
  Attachment F, the DOC stated that the November 17, 2015 denial of Mr. Yanofsky's
  administrative appeal constituted the agency's final administrative action on the matter.

  FOIA Request

 I now write on Mr. Yanofsky's behalf to resubmit his March 10, 2015 FOIA request, attached
 hereto as Attachment A, and to update that request to include records from 2015. Accordingly,
 you should consider this letter to be a new FOIA request by Mr. Yanofsky for the following
 records:

 Mr. Yanofsky requests access to and copies of OTTI's "Air Arrivals 1-94 Annual Datafile" from
 2015, 2014, 2013, 2012 and 2011 and its associated technical documentation. Mr. Yanofsky also
 requests access to and copies of OTTl's "U.S. International Air Travel Statistics Report (APIS/I-
 92) Data Files" for 2015, 2014, 2013, 2012 and 2011 and its associated technical docun1entation.
 Mr. Yanofsky would like to receive the requested records in electronic format.

 Request for a Fee Benefit

 In connection with his request, Mr. Yanofsky requests a fee benefit as a representative of the _
 news media pursuant to 5 U.S.C. § 552(a)(4)(A)(ii). Mr. Yanofsky, a journalist for Quartz, is a
 member of the news media. Mr. Yanofsky intends to use the requested records to gather
 information of potential interest to the public, namely, infmmation about the operations of the
 DOC and other government agencies and about travel and tourism in the United States. Mr.
 Yanofsky will use his editorial skills to turn the requested records into a distinct work and will
 dish·ibute that work to the readers of Quartz via its website, qz.com.                       ·

 For these reasons, Mr. Yanofsky is entitled to a fee benefit as a representative of the news media
 and fees for his request shall be limited to a reasonable standard charge for document
 duplication. If you anticipate the duplication fees will exceed $25.00, please contact me in
 advance of incurring the charges.




                                                                                            Page 2 of4
         Case 1:19-cv-02290-KBJ Document 31-8 Filed 03/13/21 Page 4 of 27



Request for a Fee Waiver

In addition, Mr. Yanofsky requests a fee waiver pursuant to 5 U.S.C. § 552(a)(4)(A)(iii). Mr.
Yanofsky is entitled to a fee waiver because the disclosure of the requested records (1) sheds
light on the operations or activities of the government; (2) is likely to contTibute significantly to
the public understanding of those operations or activities; and (3) is not primarily in the
commercial interest of the requester. See id.; Cause ofAction v. Federal Trade Commission, 799
F.3d 1108, 1115 (D.C. Cir. 2015).

The requested records shed light on the operations and activities of the DOC and other
government agencies, Specifically, the requested records will provide:

     •   evidence of the information that the federal government collects from about foreign
         visitors to the United States, the inf01mation the federal government collects about air
         traffic to and from the United States, and the government's efficacy in collecting this
         information;
     •   information about how OTTI fulfills its mission to collect and disseminate travel and
         tourism information under the U.S. International Air Travel Statistics (I-92 data)
         Program and the Visitor Anivals Program (I-94), which will allow the public to assess
         the efficacy of OTTI and its expenditure of funding allocated to it;
     •   official and up-to-date data on foreign travel to and from the United States, which will
         allow the public to test and evaluate the accuracy of official DOC and other government
         statistics on travel that are calculated using this data; and
    •    insight into the data that policy makers use to make decisions, such as visa allocation and
         levels of infrastructure investment at ports and border crossings.

The requested records are likely to contribute significantly to the public' s understanding of the
operations of the DOC and other government agencies because they provide the only source of
data collected about foreign travel and tourism based on Form 1-94 and Advanced Passenger
Information System (APIS) an-ival/depaiiure records, formerly known as I-92 arrival/departure
records.

Finally, the records are not requested primarily for the commercial benefit of Mr. Yanofsky.
Rather, Mr. Yanofsky, a representative of the news media, intends to iise the requested records to
report and write news stories for Quaitz about the operations of the DOC and other government
agencies, as well as the impact of travel and tourism on the United States.

For these reasons, and those stated in the attached request, administrative appeal, and
correspondence concerning Mr. Yanofsky 's March 10, 2015 FOIA request, Mr. Yanofsky is
entitled to a fee waiver.

Arguments Raised in December 14, 2015 Letter

Based on the DOC's denial of Mr. Yanofsky's previous request and its denial of his
administrative appeal, we understand that it is the DOC 's position that the requested records are
not available pursuant to FOIA and are available only pursuant to 5 U.S.C. § 1525. It is also our



                                                                                           Page 3 of4
        Case 1:19-cv-02290-KBJ Document 31-8 Filed 03/13/21 Page 5 of 27



 understanding that, based on this position, the DOC is of the view that Mr. Yanofsky is not
 entitled to a fee benefit or a fee waiver. As a result, Mr. Yanofsky would be required to pay the
 fees listed on the OTTI website· in order to obtain the requested records. 1 By our calculations,
 these fees would total $173,775 .00 for this request, which includes records from 2015.

  For the reasons stated in my December 14, 2015 letter, we believe this position is inc01Tect as a
_ matter of law. Mr. Yanofsky is entitled to the requested records under FOIA, in addition to a fee
  benefit and fee waiver. In the event that the DOC plans to again assert this erroneous legal
 position as a basis for denying Mr. Yanofsky's new request, we ask that you consider the
  arguments raised in my December 14, 2015 letter, attached hereto as Attachment E.

 In submitting this new request, we hope that the DOC will revisit and reverse its incorrect legal
 position, which has deeply troubling ramifications for members of the news media who seek
 access to agency records under FOIA for the purpose of keeping the public informed about
 government conduct. We hope that by providing the DOC with the opportunity to take a fresh
 look at these issues, we can avoid unnecessary litigation. We look forward to your reply to Mr.
 Yanofsky' s request within 20 business days, as required by FOIA. 5 U.S.C. § 552(a)(6)(A)(i).




 Enc.
 cc:    David Yanofsky
        Katie Townsend, Litigation Director, Rep01iers Committee for Freedom of the Press




 1
 See lill.R://travel.trade.gov/research/reports/i92/index.html (Price for 2015 I-92 Data File);
httJ)://travel.trade.gov/research/reports/i92/historical/index.htn!l (Price for historical I-92 Data
Files); http://travel.trade.gov/research/reJ)orts/i94/index.html (Price for 2015 I-94 Data File);
http://travel.trade.gov/research/reports/i94/historical/index.html (Price for historical I-94 Data
Files).


                                                                                             Page 4 of4
Case 1:19-cv-02290-KBJ Document 31-8 Filed 03/13/21 Page 6 of 27




ATTACHMENT A
                 Case 1:19-cv-02290-KBJ Document 31-8 Filed 03/13/21 Page 7 of 27



David M Yanofsky                       FOIA REQUEST
613 Foothill Road
                                       Fee benefit requested
Beverly Hills, CA 90210
617.383.9266                           Fee waiver requested
dyanofsky@qz.com
                                       Dear FOIA Officer:
March 10, 2015
                                       Pursuant to the federal Freedom of Information Act, 5 U.S.C. §
Freedom of Information Officer         552, I request access to and copies of the Office of Travel &
202.482.7937                           Tourism Industries’ “Air Arrivals I-94 Database Annual Datafile”
FOIA@trade.gov                         from 2014, 2013, 2012, and 2011 and its associated technical
                                       documentation. I also request access to and copies of the Office
International Trade Administration     of Travel & Tourism Industries’ “U.S. International Air Travel
Room 4001                              Statistics Report (APIS/I-92) Data files” from 2014, 2013, 2012,
14th and Constitution Avenue, N.W.     and 2011 and its associated technical documentation. I would
Washington, D.C. 20230                 like to receive the information in electronic format.

                                       As a representative of the news media I am only required to pay
                                       for the direct cost of duplication after the first 100 pages.
                                       Through this request, I am gathering information on the manner
                                       in which tourism and travel affect the US economy a matter that
                                       is of current interest to the public. This information is being
                                       sought on behalf of Quartz, an Atlantic Media publication, for
                                       dissemination to the general public.

                                       Please waive any applicable fees. Release of the information is
                                       in the public interest because it will contribute significantly to
                                       public understanding of a significant driver of the US economy.

                                       If my request is denied in whole or part, I ask that you justify all
                                       deletions by reference to specific exemptions of the act. I will
                                       also expect you to release all segregable portions of otherwise
                                       exempt material. I, of course, reserve the right to appeal your
                                       decision to withhold any information or to deny a waiver of fees.

                                       As I am making this request as a journalist and this information
                                       is of timely value, I would appreciate your communicating with
                                       me by telephone or email, rather than by mail, if you have
                                       questions regarding this request.

                                       I look forward to your reply within 20 business days, as the
                                       statute requires.

                                       Thank you for your assistance.

                                       Sincerely,



                                       David M Yanofsky
Case 1:19-cv-02290-KBJ Document 31-8 Filed 03/13/21 Page 8 of 27




ATTACHMENT B
        Case 1:19-cv-02290-KBJ Document 31-8 Filed 03/13/21 Page 9 of 27
                                                             UNITED STATES DEPARTMENT OF COMMERCE
                                                             International Trade Administration
                                                             Washington, D.C. 20230




SENT BY CERTIFIED MAIL - RETURN RECIEPT REQUESTED


June 24, 2015


Mr. David M. Yanofsky
Quartz
613 Foothill Road
Beverly Hills, California 90210


RE: DOC-ITA-2014-001055


Dear Mr. Yanofsky:

This letter is in response to your Freedom oflnformation Act (FOIA) request dated March 10,
2015, which was addressed to the U.S. Department of Commerce (Department), International
Trade Administration (IT A). On behalf of Quartz, you sought "copies of the Office of Travel &
Tourism Industries' 'Air Arrivals I-94 Database Annual Datafile' from 2014, 2013, 2012, and
2011 and its associated technical documentation." You also requested "copies of the Office of
Travel & Tourism Industries' 'U.S. International Air Travel Statistics Report (APIS/1-92) Data
files' from 2014, 2013, 2012, and 2011 and its associated technical documentation."

After consulting with our subject matter experts within ITA about the Air Arrivals I-94
Database, it has been determined that ITA does not maintain the records you requested. Under
15 C.F .R. § 4.3(b), ITA is not required to create or compile a record to satisfy a FOIA
request. The FOIA applies only to records in the agency's possession and control at the time the
agency begins its search for responsive records. The records that you seek are maintained by
CIC Research, Inc. You may contact them by phone at (858) 637-4000, by fax at (858) 637-
4040, or by mail at the following address:

                              CIC Research, Inc.
                              8361 Vickers Street
                              San Diego, California 92111-21 12

As for the Air Arrivals 1-92 Database, that information originates with the Department of
Homeland Security, Customs and Border Protection (CBP). CBP obtains the information
through their Advance Passenger Information System of records and sends the raw data to ITA
to develop the reports that IT A promptly publishes and offers for sale. Under the FOIA, records
which are published and offered for sale are excluded from the definition of subsection 5 U.S.C.
§ 552(a)(2) records and need not be proactively disclosed even if doing so would otherwise be
required.




                                                                                                  INTERNATIONAL

                                                                                                  TR A D E
                                                                                                  AOMINISTRATION
       Case 1:19-cv-02290-KBJ Document 31-8 Filed 03/13/21 Page 10 of 27




However, ITA's National Travel and Tourism Office (NTTO) can help you obtain the records
you seek. Enclosed with this letter is a form that will allow you to obtain these records through
NTTO. Should you have any questions about the form, you may contact NTTO at
ntto@.trade.gov or by calling 202-482-0140.

In accordance with 15 C.F.R. §§ 4.I0(a) and (b), you have the right to appeal this determination
within 30 calendar days from the date of this letter. The Department deems appeals arriving
after normal business hours (8:30 a.m. to 5:00 p.m., Eastern Time, Monday through Friday) as
received on the next normal business day. The appeal must include a copy of the original
request, this response, and a statement of the reasons why you consider the Department made
this determination in error. Please mail written appeals to the below address:

                              Assistant General Counsel for Administration
                              U.S. Department of Commerce
                              1401 Constitution Avenue, N. W.
                              Room 5898-C
                              Washington, D.C. 20230

You may send an appeal via facsimile to (202) 482-2552, by e-mail to FOlAAppeais@doc.gov,
or through FOIAonline at https://foiaonline.regulations.gov, if you have a FOIAonline account.
Clearly mark "Freedom of Information Act Appeal" on the facsimile cover sheet, in the e-mail
subject line, or on both the appeal letter and envelope. The Department does not provide an
opportunity for personal appearance, oral argument, or hearing of an appeal.

Thank you for your interest in the IT A. Should you have any questions regarding this response,
please contact me at (202) 482-7937 or at foia@trade.gov.




                                                     International Trade Administration


Enclosure




                                                2
   Case 1:19-cv-02290-KBJ Document 31-8 Filed 03/13/21 Page 11 of 27




         National Travel and Tourism Office (NTTO) - Order Form
                      You may fax your completed form to NITO at (202) 482-2887.


                                   Items marked with an 11 *11 required
*Year of Pub.               *Publication Description                *Quantity *Unit Price              *Total

                                                                                              --==---=--

                                                                    --       -

         -·-
                   - - --                   -
                                                                                                          ·----


                                                                            Grand Total$:



Mailing Information:

*First Name: .__ _________     -----------      __.   *Last Name:

Company: .__    ________________________                                                      _____.



*Address .__    _________________________                                                          _.

            Please include mailsto or room number if a licable


*City:   I. . ._______.                    *State:    _ I- - ~
                                                                    *Zip/Postal Code:   _ l _ __




*Country: .__   ________________________                                                      _____.




Contact Information

                       I __________,
*Contact Telephone: ....                                   Contact Fax:!...__ _ _ _ _ _ __.

 Contact E-Mail: .__  ______________________                                                   __,
                Please provide if you require us to email information.
   Case 1:19-cv-02290-KBJ Document 31-8 Filed 03/13/21 Page 12 of 27


Billing Options: Please check the appropriate box for billing
oe!_ions
 LJ Please invoice me, see below.
 DI would like to pay using a credit card, I will call the (202) 482-0140 number after I have
  faxed this form and a few minutes have passed so the fax may be received and logged in.

 D I would like to pay using a credit card, please call me.




Billing Information


If you choose to be invoiced (payment by check), reports will be shipped within three business
days upon receipt of check. Please make checks payable to the: U.S. Department of
Commerce. Send your check to NTTO with a copy of this order form.

Mail payments to: International Trade Administration, National Travel and Tourism Office
(NTTO), 1401 Constitution Avenue, N.W., Room 10003, Washington, DC 20230

If you choose to pay by credit card, reports will be sent to within 3 business days upon
confirmation of your credit card. Our office accepts the following credit cards: Visa,
MasterCard, Discover and American Express. Please contact our office at 202-482-0140 to pay
via credit card. Our office accepts electronic payment for some data, please contact our office
regarding it.

If you have any questions on this order form or on orders, please contact our office by e-mailing
us at: ntto@trade.gov or call us at (202) 482-0140.
Case 1:19-cv-02290-KBJ Document 31-8 Filed 03/13/21 Page 13 of 27




ATTACHMENT C
               Case 1:19-cv-02290-KBJ Document 31-8 Filed 03/13/21 Page 14 of 27



David M Yanofsky                      Freedom of Information Act Appeal
613 Foothill Road
Beverly Hills, CA 90210               Dear Administrator:
617.383.9266
dyanofsky@qz.com                      This is an appeal under the Freedom of Information Act, 5 U.S.C.
                                      §552, regarding request number DOC-ITA-2015-001055.
July 2, 2015

Submitted via email                   On March 10, 2105, I requested access to and copies of
                                      documents from the International Trade Administration (ITA)
Office of the Assistant General       under the Freedom of Information Act. My request was for the
Counsel for Administration            following electronic documents from the Office of Travel &
202.482.3151                          Tourism Industries (OTTI, a division of the ITA):
FOIAAppeals@doc.gov
                                      1. “Air Arrivals I-94 Database Annual Datafile” from 2014,
US Department of Commerce                2013, 2012, and 2011 and its associated technical
Room 5898-C                              documentation (the “I-94 Documents”); and
14th and Constitution Avenue, N.W.    2. “U.S. International Air Travel Statistics Report (APIS/I-92)
Washington, DC 20230                     Data files” from 2014, 2013, 2012, and 2011 and its
                                         associated technical documentation (the “I-92 Documents”).
cc Justin Guz, justin.guz@trade.gov
                                      I also requested a fee waiver on the grounds that I am a
                                      representative of the news media, in particular Quartz, an
                                      Atlantic Media publication, and release of this information is in
                                      the public interest as it will contribute to the public
                                      understanding of a significant driver of the U.S. economy.

                                      On June 24, 2015, I received a response in a letter signed by Mr.
                                      Justin Guz of the International Trade Administration, denying
                                      my request on the following grounds:

                                      1. With regard to the I-94 Documents, the ITA does not
                                         maintain the records; and
                                      2. With regard to the I-92 Documents, since the ITA
                                         proactively provides the information for sale, it is not
                                         required to produce it under FOIA.

                                      Both of these arguments are invalid, and I hereby appeal the
                                      denial of my request. Copies of my original FOIA request and
                                      the ITA’s denial are enclosed.

                                      Below are facts supporting the release of the I-94 Documents,
                                      the I-92 Documents and the need for a fee waiver.
Case 1:19-cv-02290-KBJ Document 31-8 Filed 03/13/21 Page 15 of 27



                       THE ITA HAS ADMITTED IT MAINTAINS THE I-94
                       DOCUMENTS AND IT HAS IDENTIFIED NO EXEMPTION
                       THAT COULD JUSTIFY WITHHOLDING THEM

                       In its reply the ITA has indicated that it does “not maintain” the
                       I-94 Documents but rather that they are maintained by a private
                       company, CIC Research, Inc. The ITA reply also indicates that it
                       is “not required to create or compile a record to satisfy a FOIA
                       request.” These statements are blatantly false and misleading.

                       The information I requested is compiled and kept in the
                       possession and control of the National Travel and Tourism
                       Office (NTTO), a division of the OTTI which functions as the
                       U.S. federal tourism office. According to its own website1, “a
                       core responsibility [of the NTTO] is to collect, analyze, and
                       disseminate international travel and tourism statistics for the
                       U.S. Travel and Tourism Statistical System. As a result NTTO is
                       charged with managing, improving, and expanding the system
                       to fully account and report the impact of travel and tourism in
                       the United States.” As the I-94 Documents are part of the travel
                       and tourism statistical system, the NTTO must be managing and
                       thus integrating them into the agency’s record system,
                       regardless of the role CIC Research may play in assisting the
                       ITA.

                       To further clarify this point, in response to the denial letter, on
                       June 30, 2015 I called the NTTO and spoke to Richard Champley
                       a Sr. Research Analyst at the OTTI. When I asked Mr. Champley
                       how quickly the NTTO can send out the I-94 data, he told me
                       they could do it in “about a day.” When I asked if the NTTO
                       sends it from its Washington Office he said "yes." He added that
                       the NTTO could email the records too. Mr. Champley made no
                       reference to CIC Research. Thus, the ITA’s letter makes no sense
                       under the circumstances and in any event is not an exemption
                       under FOIA.



                       The ITA has provided no basis – and I am not aware of any – to
                       claim that the I-94 Documents are not in the possession,
                       custody, or control of the agency or that they are exempt from
                       disclosure under FOIA.
Case 1:19-cv-02290-KBJ Document 31-8 Filed 03/13/21 Page 16 of 27



                       Perhaps not surprisingly, the ITA did not include in its denial
                       any reference to the fact that it compiles and offers for sale the
                       I-94 Documents on its own website2 for a fee. The mere
                       existence of the data I am requesting on the NTTO’s website
                       belies their assertion that they do not maintain the I-94
                       Documents. The ITA clearly would not have to create or compile
                       any records simply to satisfy this FOIA request. However, for the
                       reasons set forth below regarding the release of the I-92
                       Documents, merely making them available for general sale does
                       not satisfy the agency’s FOIA requirements.

                       SECTION 552(a)(2) IS NOT APPLICABLE TO THE I-92
                       DOCUMENTS AS MERELY OFFERING THEM FOR SALE
                       DOES NOT CONSTITUTE SATISFYING A REQUEST FOR
                       RECORDS

                       The ITA seeks to absolve itself of the responsibility to release
                       the I-92 Documents under FOIA by claiming that, since it
                       publishes and offers them for sale, the documents are “excluded
                       from the definition of subsection 5 U.S.C. §552(a)(2) records and
                       need not be proactively disclosed even if doing so would
                       otherwise be required.”

                       While it is true that the I-92 Documents are provided for sale on
                       its website3, the ITA both misreads the statute and arrives at an
                       illogical conclusion.

                       The statute reads:

                              (2) Each agency, in accordance with published rules,
                              shall make available for public inspection and copying--

                              (A) final opinions, including concurring and dissenting
                              opinions, as well as orders, made in the adjudication of
                              cases;

                              (B) those statements of policy and interpretations which
                              have been adopted by the agency and are not published
                              in the Federal Register; and

                              (C) administrative staff manuals and instructions to staff
                              that affect a member of the public;
Case 1:19-cv-02290-KBJ Document 31-8 Filed 03/13/21 Page 17 of 27



                              (D) copies of all records, regardless of form or format,
                              which have been released to any person under
                              paragraph (3) and which, because of the nature of their
                              subject matter, the agency determines have become or
                              are likely to become the subject of subsequent requests
                              for substantially the same records; and

                              (E) a general index of the records referred to under
                              subparagraph (D);

                              unless the materials are promptly published and copies
                              offered for sale.

                       The I-92 Documents do not meet any of the criteria for
                       subsections (A), (B), (C), or (E) above. With regard to subsection
                       (D), paragraph (3) reads:

                              (3)(A) Except with respect to the records made available
                              under paragraphs (1) and (2) of this subsection, each
                              agency, upon request for records which (A) (i)
                              reasonably describes such records and (B) (ii) is made in
                              accordance with published rules stating the time, place,
                              fees (if any), and procedures to be followed, shall make
                              the records promptly available to any person.

                       It is clear that 5 U.S.C. §552(a)(2)(D) is meant to apply only to
                       those records which have previously released upon request. For
                       the foregoing reasons, the ITA must release the I-94 and I-92
                       Documents to me under FOIA.

                       REPRESENTATIVES OF THE NEWS MEDIA ARE ENTITLED
                       TO WAIVED OR REDUCED FEES AND SELLING
                       DOCUMENTS VIOLATES 5 U.S.C. §552(a)(4)(A)

                       If the ITA seeks to satisfy its FOIA requirements by making the
                       materials for sale online, it must account for the reduced and/or
                       waived fees applicable to representatives of the news media.

                       The fees that may be charged are limited to “reasonable
                       standard charges for document search, duplication, and review”
                       (5 U.S.C. §552(a)(4)(A)(ii)). According to the ITA’s own website4,
                       news media representatives may be required to pay only
                       “duplication costs... (after the first 100 pages).”
Case 1:19-cv-02290-KBJ Document 31-8 Filed 03/13/21 Page 18 of 27



                       Furthermore, 5 U.S.C. §552(a)(4)(A)(iii) goes on to state:

                                    Documents shall be furnished without any charge or at a
                                    charge reduced below the fees established under clause
                                    (ii) if disclosure of the information is in the public
                                    interest because it is likely to contribute significantly to
                                    public understanding of the operations or activities of
                                    the government and is not primarily in the commercial
                                    interest of the requester.

                       I have contacted the NTTO to request the I-94 and I-92
                       Documents with waived fees, and have had my requested denied
                       by phone. There is nowhere on the online order form to identify
                       myself as a representative of the news media, or to indicate that
                       disclosure of the information is in the public interest.

                       I renew my request for a waiver of fees. I do not have a
                       commercial interest in the records, and am a representative of
                       the news media seeking information as part of news gathering. I
                       am gathering information on the manner in which tourism and
                       travel affect the US economy: a matter that is of current interest
                       to the public.

                       If my request for a fee waiver is denied, I agree to pay reasonable
                       duplication fees for the processing of this request. If you
                       anticipate the fee will exceed $25.00, please contact me in
                       advance of incurring the charges.

                       As I am making this request as a journalist and this information
                       is of timely value, I would appreciate your expediting the
                       consideration of my appeal in every way possible, including
                       communicating with me by telephone or email, rather than by
                       mail. In any case, I will expect to receive your decision within 20
                       business days, as required by statute.

                       Thank you for your consideration of this matter.

                       Sincerely,




                       David Yanofsky

                       !!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!
                       1
                         http://travel.trade.gov/research/
                       2
                         http://travel.trade.gov/research/programs/i94/index.html
                       3
                         http://travel.trade.gov/research/reports/i92/historical/index.html
                       4
                         http://travel.trade.gov/research/!
Case 1:19-cv-02290-KBJ Document 31-8 Filed 03/13/21 Page 19 of 27




ATTACHMENT D
       Case 1:19-cv-02290-KBJ Document 31-8 Filed 03/13/21 Page 20 of 27

                                                          UNITED STATES DEPARTMENT OF COMMERCE
                                                          Office of the General Counsel
                                                          Washington, O.C. 20230


NOV 17 2015

David Yanofsky
613 Foothill Road
Beverly Hills, CA 90210

        Re: FOIA Appeal DOC-ITA-2015-001055

Dear Mr. Yanofsky:

This letter is in response to your Freedom of Information Act (FOIA) (5 U.S.C. § 552) appeal for
documents withheld in response to your March 10, 2015 FOIA request to the International Trade
Administration (ITA). Your request sought the "Air Arrivals 1-94 Database Annual Datafile"
from 2011 through 2014 and the associated technical documentation (1-94 records) and the "U.S.
International Air Travel Statistics Report (APIS/1-92) Data files" from 2011 through 2014 and
the associated technical documentation (1-92 records).

By letter dated June 24, 2015, ITA FOIA Officer Justin Guz informed you that ITA was
withholding all responsive records, explaining that ITA does not maintain the 1-94 records, and
that the 1-92 records are not available under the FOIA but, instead, are available for sale. After
considering your arguments, your appeal is denied on an alternative basis.

At issue in this appeal are two sets of records, the 1-94 records and the 1-92 records. In your
appeal, you correctly argue that the 1-94 records are in fact "agency records" for FOIA purposes.
You also correctly argue that the 1-92 records cannot properly be withheld under 5 U .S.C.
§ 552(a)(2). Nevertheless, on appeal, both sets of ITA records are being withheld on under
5 U.S.C. § 552(a)(4)(A)(vi), which provides that FOIA fees are superseded by "fees chargeable
under a statute specifically providing for setting the level of fees for particular types of records."
This is referred to as the "displacement provision."

Under the displacement provision, where documents otherwise responsive to a FOIA request are
maintained for distribution by an agency according to a fee schedule that is assessed pursuant to
a "superseding fee statute," requesters must obtain the documents from that source and pay the
applicable fees designated by the agency under that statute. See 0MB Fee Guidelines, 52 Fed.
Reg. at 10,012-13, 10,017-18. The relevant superseding fee statute in this case is 15 U.S.C. §
1525, which provides in relevant part:

       The Secretary of Commerce is authorized, upon the request of any person, firm,
       organization, or others, public or private, to make special studies on matters
       within the authority of the Department of Commerce; to prepare from its records
       special compilations, lists, bulletins, or reports; to perform the functions
       authorized by section 1152 of this title; and to furnish transcripts or copies of its
       studies, compilations, and other records; upon the payment of the actual or
       estimated cost of such special work.
         Case 1:19-cv-02290-KBJ Document 31-8 Filed 03/13/21 Page 21 of 27
                                                           2


Section 1525 "specifically provid[es] for setting the level of fees for particular types of records"
and therefore qualifies as a FOIA displacement statute. 5 U.S.C. § 552(a)(4)(A)(vi).
Additionally, Department of Commerce FOIA Regulations specifically recognize 15 U.S.C.
§ 1525 as a FOIA displacement statute. 15 C.F .R. § 4.3(c ).

Both the 1-94 and 1-92 records you requested are compilations of data which the ITA has
authority to assemble and provide to members of the private sector upon request and payment of
the specified fees gathered in order to "support the cost of this program." See
http://travel.trade.gov/research/index.html (explaining how to purchase the 1-94 and 1-92 records
and outlining the required fees). As a result, these records are not available under the FOIA
pursuant to the displacement provision. 1

If you are interested in purchasing these records, please contact the National Travel and Tourism
Office at (202) 482-0140 or at ntto(@trade.gov.

This is the final decision of the Department of Commerce. You have the right to obtain judicial
review of this denial as provided for in 5 U.S.C. § 552(a)(4)(B).

                                                       Sincerely,


                                                                                         ...



                                                       Assistant General Counsel
                                                        for Litigation, Employment and Oversight




1
  Additionally, because no records are being released in response to this appeal, there is no need to address your
request for a fee waiver.
Case 1:19-cv-02290-KBJ Document 31-8 Filed 03/13/21 Page 22 of 27




ATTACHMENT E
        Case 1:19-cv-02290-KBJ Document 31-8 Filed 03/13/21 Page 23 of 27


                                QUARTZ
                                                                                 Marisa Johnson
                                                                                  Senior Counsel
                                                                 The Atlantic Monthly Group, Inc.
                                                                   600 New Hampshire Ave., NW
                                                                         Washington, D.C. 20037
                                                                    mjohnson@atlanticmedia.com

December 14, 2015

By Mail
Benjamin Friedman
Assistant General Counsel for Litigation, Employment and Oversight
US Department of Commerce
Office of the General Counsel
14th and Constitution Avenue, N.W.
Washington, D.C. 20230

Re: Freedom of Information Act Appeal DOC-ITA-2015-001055

Dear Mr. Friedman:

        I write as counsel to The Atlantic Monthly Group, Inc. and its publication Quartz
(qz.com) on behalf of David Yanofsky, a journalist employed by Quartz. This letter is in
response to your letter dated November 17, 2015, which purports to provide a final decision on
the FOIA appeal filed on July 2, 2015 by Mr. Yanofsky. Because your denial rests on
"alternative basis" than the DOC's argument provided in the original denial letter, we further
                                     1
appeal this new line of reasoning, as we had no opportunity to adequately respond. In the
interest of fairness, we respectfully request that you exercise your discretion to re-open the
appeal in order to allow us to present new arguments.

      We are also requesting assistance from The Office of Government Information Services
(OGIS) in the hope of expediting resolution on this matter. Enclosed please find a copy of my
OGIS request, together with copies of all prior correspondence with your office on this matter.

         Mr. Yanofsky's request for these records was submitted in his capacity as a journalist and
representative of Quartz, a digital news publication. For the following reasons, we respectfully
ask that you expedite review and approval of this appeal to produce the Office of Travel
&Tourism Industries' "Air Anivals I-94 Database Annual Datafile" from 20 14, 2013, 2012, and
2011 and its associated technical documentation, as well as "U.S. International Air Travel
Statistics Report (APIS/I-92) Data files" from 2014, 2013, 2012, and 20 1I and its associated
technical documentation, all in electronic format.



1
 Because we are in agreement that the I-94 records and I-92 records I have requested are indeed
agency records which cannot be withheld under 5 U.S.C.§ 552(a)(2), this letter addresses only
your reasoning for withholding them under 5 U.S.C. § 552(a)(4)(A)(vi).
        Case 1:19-cv-02290-KBJ Document 31-8 Filed 03/13/21 Page 24 of 27




        First, the requested records - which reflect otherwise unavailable data about the travel of
non-citizens who have entered and left the United States between 2011-2014 - are a matter of
vital public interest. Imposing exorbitant fees on receipt of these records runs counter to the
basic purpose ofFOIA, which is "to ensure an informed citizenry, vital to the functioning of a
democratic society, needed to check against corruption and to hold the governors accountable to
the governed." NLRB v. Robbins Tire & Rubber Co., 437 U.S. 214, 242 (1978). It also flatly
ignores the principle that FOIA must "be liberally construed in favor of waivers for
noncommercial requesters,"' McClellan Ecological Seepage Situation v. Carlucci, 835 F.2d
1282, 1284 (9th Cir. 1987) (quoting 132 Cong. Rec. S14298 (Sept. 30, 1986) (Sen. Leahy)),
paiticularly representatives of news media, which me already given special status under FOIA.

       Section 552(a)(4)(A)(vi)'s so-called "Displacement Provision" does not provide a basis
for denying a fee waiver where the records me of significant public interest.2 Indeed, FOIA's fee
waiver provision requires fee waivers to be granted in this ve1y circumstance:

               Documents shall be f urnis/zed without any charge or at a charge
               reduced below the fees established under clause (ii) if disclosure of
               the information is in the public interest because it is likely to
               contribute significantly to public understanding of the operations
               or activities of the government and is not primarily in the
               commercial interest of the requester.

5 U .S.C. § 552(a)(4)(A)(vi) (emphasis added). The request at issue is for newsgathering and
news dissemination, not for any commercial interest. The data in the requested reports is of
critical public interest, and could be used to provide critical understanding of the "operations and
activities of the government," § 552(a)(4)(A)(vi), including by providing:

    •   insight into the data that policy makers are using to craft critical decisions including visa
        allocation and levels of infrastructure investment at ports and border crossings;
    • the ability to test the strength of DOC's statistical calculations on travel to the United
      . States, which policy makers rely on; and
    • assessing the efficacy of the accounting apparatus of the ITA's Office of Travel and
        Tourism Industries.

       At present there is no way to confirm official government statistics on travel calculated
from this data set ai·e done so in a responsible or sound manner. For example, the New York
Times recently reported on Presidential candidate Donald Trump 's call to ban Muslims from


2 Section 552(a)(4)(A)(vi)' s displacement provision cannot reasonably be read to excuse
agencies from FOIA's fee waiver requirements (as distinct from its fee-setting requirements).
See, e.g., Hilaire v. Dep 't ofJustice , 1991 U.S. Dist.·LEXIS 12724 (D.D.C. Sept. 10, 1991)
(Clearly there is a question of statutory interpretation as to whether the exemption for a "statute
specifically providing for setting the level of fees" under FOIA encompasses the "waiving" of
fees as well). If 5 U.S.C. § 552(a)(4)(A)(vi) allowed agencies to refuse categorically to
provide waivers in the public interest simply because they have made available information for a
set fee, the fee waiver provisions of FOIA would be rendered ineffective entirely.


                                             Page 2 of3
       Case 1:19-cv-02290-KBJ Document 31-8 Filed 03/13/21 Page 25 of 27




entering the United States. See http://www.nytimes.com/politics/first-draft/2015/12/07/donald-
trump-calls-for-banning-muslims-from-entering-u-s/. The article strains to cite official and up-
to-date sources of info1mation on the topic of the day - immigration - relying instead on the
word of expe1is, research organizations, and out-of-date data twice removed from its original
source. Surely FOIA was intended to make readily available accurate, comprehensive data that
is so centrally in the public's interest. See, e.g., Eudey v. CIA, 478 F. Supp. 1175, 1176 (D.D.C.
1979) ("(an) agency's decision not to waive fees is arbitrary and capricious when there is nothing .
in the agency's refusal of a fee waiver which indicates that furnishing the information requested
cannot be considered as primarily benefiting the general public.").

        Second, contrary to the DOC's position in its denial letter, 15 U.S.C. § 1525 does not
constitute a superseding fee statute as defined by the Displacement Prov_ision. Section § 1525
merely provides that the Secretary of Commerce "is authorized . .. to prepare from its records
special compilations, lists, bulletins or repo1ts; ·... and to furnish transcripts or copies of its
studies, compilations, and other records; upon the payment of actual or estimated cost of such
special work." (emphasis added). But the Displacement Provision only applies in the event that
a statute "require[s], not merely permit[s], an agency to establish fees for particular documents."
EPIC v. US. Forest Service, 432 F.3d 945, 948 (9th Cir. 2005); see also
§ 552(a)(4)(A)(vi)("Nothing in this subparagraph shall supersede fees chargeable under a statute
specifically providing for setting the level offees for particular types of records" (emphasis
added)). Where, as here, a statute simply authorizes an agency to charge fees, it does not
constitute a superseding fee provision and cannot serve as a basis for imposing exorbitant fees on
a FOIA applicant.

        Finally, the $136,210.00 fees demanded for the requested records bear no relationship to
the "actual or estimated costs" of making them available in electronic format. Section 1525
pe1mits the agency to charge "actual or estimated cost of such special work." The data at issue
here is gathered by Department of Homeland Security in the regular course of its work arid is .
provided to ITA, which then compiles.it in a database. It beggars belief that cost to make
available this electronic data - which has aheady been collected and stored - could reasonably
near the fees proposed. If the DOC will not concede this point, our next request will be for a
complete accounting of the actual costs of making these records available electronically.

        For the reasons discussed above, I respectfully ask that you expedite review and approval
of this appeal to produce the requested records in electronic form without charge.




Enc.
cc:    David Yanofksy
       FOIAAppeals@doc.gov
       ogis@nara.gov



                                          , Page3of3
Case 1:19-cv-02290-KBJ Document 31-8 Filed 03/13/21 Page 26 of 27




ATTACHMENT F
     Case 1:19-cv-02290-KBJ Document 31-8 Filed 03/13/21 Page 27 of 27

                                                          UNITED STATES DEPARTMENT OF COMMERCE
                                                          Office of the General Counsel
                                                          Washington, D.C. 20230



   OEC 2B2015

Marisa Johnson
600 New Hampshire Ave, NW
Washington, DC 20037

       Re : FOIA Appeal DOC-ITA-2015-001055

Dear Ms. Johnson:

This letter responds to your Dec-ember 14, 2015 reque~t for further review by the Department of
Commerce of your client's (David Yanofsky) Freedom oflnformation Act (FOIA) (5 U.S.C. §
552) appeal for documents withheld in response to his March 10, 2015 FOIA request to the
International Trade Administration (IT A). That request sought the "Air Arrivals I-94 Database
Annual Datafile" from 2011 through 2014 and the associated technical documentation (I-94
records) and the "U.S. International Air Travel Statistics Report (APIS/1-92) Data files" from
2011 through 2014 and the associated technical documentation (I-92 records).

By letter on November 17, 2015, in accordance with Department Regulations, your client was
informed that his FOIA appeal was denied and was provided with an explanation of the basis for
that denial. 15 C.F.R. § 4.1 O(f). The letter also informed Mr. Yanofsky that that letter was the
final determination of the Department of Commerce and notified him of his right to seek judicial
review of the denial as provided for in 5 U.S.C. § 552(a)(4)(B).

The fact that Mr. Yanofsky's appeal was denied under a basis different than that asserted by ITA
does not confer upon him any entitlement to a new appeal. Pursuant to 5 U.S.C. § 552(a)(4)(B),
the standard for judicial review under the FOIA is de novo. Under this standard, an agency may
assert new bases for withholding records through its administrative appeal process and its
dispositive motion in District Court. As stated in the Department's November 17, 2015 letter to
Mr. Yanofsky, the denial of his appeal represents the agency's final administrative action on the
matter.


                                             Sincerely,


                                             hi.~
                                             Benjamin Friedman
                                             Assistant General Counsel
                                              for Litigation, Employment and Oversight



cc: David Yanofsky
